FILED
                            NOT FOR PUBLICATION                              JAN 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50424

               Plaintiff - Appellee,             D.C. No. 8:09-cr-00178-SVW

  v.
                                                 MEMORANDUM *
ERIC MUKASA, a.k.a. Elijah Mukasa,
a.k.a. Moses Mukasa,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Eric Mukasa appeals from the 48-month sentence imposed following his

guilty-plea conviction for encouraging aliens to enter or reside in the United States




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
illegally, in violation of 8 U.S.C. § 1324(a)(1)(A)(iv) and (B)(I). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Mukasa contends that the district court committed procedural error by

sentencing him to an above-Guidelines sentence under the 18 U.S.C. § 3553(a)

factors without prior notice, by failing to undertake an individualized analysis, and

by failing to explain why it rejected his request for a downward variance based on

post-offense rehabilitation. The record belies these contentions. See United States

v. Orlando, 553 F.3d 1235, 1238 (9th Cir. 2009) (“Garden variety considerations

of culpability, criminal history, likelihood of re-offense, seriousness of the crime,

should not generally come as a surprise to trial lawyers who have prepared for

sentencing.”) (quotation marks, citation and alterations omitted); United States v.

Perez-Perez, 512 F.3d 514, 516 (9th Cir. 2008) (finding no error where it was clear

from the transcript that the sentencing judge had considered the defendant’s

mitigation arguments, even though he did not explicitly reference them in

imposing sentence).

      AFFIRMED.




                                           2                                    10-50424